DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-17, 22, 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Kikuchi discloses: a back-reflection Laue apparatus (fig.1), comprising: an X-ray source (fig.1 item 10) for generating X-ray radiation; a collimator (fig.1 item 15) for collimating the X-ray radiation into an X-ray beam; a back-reflection Laue chamber (fig.1 item 20) for transmitting the X-ray beam therethrough towards a sample, and back-reflecting visible radiation, obtained from the X-ray beam being diffracted off the sample and converted to visible radiation (para. [0016]), upon re-entering the back-reflection Laue chamber, the back-reflection Laue chamber comprising a reflection side wall having an exterior surface (fig.1 item 21) and a reflective interior surface (fig.1 item 22) for back-reflecting the visible radiation, the reflection side wall being provided with a through-hole (fig.1 item O) extending from the exterior surface to the reflective interior surface; and a detector assembly (fig.1 item 30) for detecting the back-reflected visible radiation. Kikuchi fails to teach, disclose, suggest or make obvious:  the collimator has a first end connected to the X-ray source and a second end terminating between the exterior surface and the reflective interior surface of a the first side wall, within the through-hole, the X-ray beam exiting the collimator at the second end thereof.
Regarding independent claim 17, the claim is allowed on the same basis as independent claim 1. 
Claims 1-16, 22, 24-26 are allowed on the same basis as independent claims 1 & 17 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884